OPINION
By THE COURT:
Submitted on motion of Plaintiffs-Appellees to dismiss the appeal on three grounds:
First, on the ground that there is no. Bill of Exceptions before the Court and that the errors complained- of involve the weight of the testimony. In the assignments of error matters are stated which would not require a Bill of Exceptions. This branch of the motion is overruled.
Second, that the Defendant-Appellant has failed to file a brief within the fifty-day period as provided by Rule VII of this Court. The time within which the brief should have been filed expired June 20, 1946 and no brief has been filed to date. This Court has consistently enforced this rule and sustained motions to dismiss for non-compliance therewith. This branch of the motion will be sustained.
Third, that no supersedeas bond has been filed or approved in the lower Court. A supersedeas bond is only required to be given to stay execution. Sec. 12223-9 GC. An appeal bond is not required to be given as this is an appeal on Taw. This branch of the motion will be overruled.
HORNBECK, PJ, WISEMAN and MILLER, JJ, concurring.